In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Burke, J.), entered April 11, 2001, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
In support of their motion for summary judgment dismissing the complaint, the defendants failed to demonstrate, prima facie, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Mendola v Demetres, 212 AD2d 515). Accordingly, the motion for summary judgment was properly denied (see, Coscia v 938 Trading Corp., 283 AD2d 538; Osada v Taub, 259 AD2d 473; Mastromonica v Conklin, 246 AD2d 581; Thomas v Joyner, 237 AD2d 347). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.